Citation Nr: 1113464	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

3.  Entitlement to a total evaluation based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

Veteran and D.B.


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active military service from July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2004 and January 2007 by the Department of Veterans Affairs (VA) Regional Office located in Winston-Salem, North Carolina (RO).

The issue of entitlement to a total evaluation based on individual unemployability (TDIU) will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's diabetes mellitus, type II, required insulin injections and a restricted diet, but not a regulation of his activities, with complications of impotency and renal involvement.

2.  Throughout the pendency of this appeal, the Veteran's posttraumatic stress disorder (PTSD) was manifested by anxiety, depression, insomnia, anger, irritability, decreased energy, occasional panic attacks, crying spells, nightmares, flashbacks, a hyperstartle response, hypervigilance, interpersonal guardedness, avoidance of trauma-related stimuli, decreased interest in hobbies and social activities, feelings of detachment and estrangement, emotional numbing, decreased self-confidence, intrusive memories, avoidance and isolative behaviors, impaired concentration, memory difficulties, blunted affect, and withdrawal.  However, he was neatly groomed and dressed, alert, oriented, cooperative, no thought disorder, no looseness of association, no flight of ideas, no hallucinations or delusions, no obsessions, no compulsions, no phobias, no homicidal or suicidal ideations, adequate to good judgment, grossly intact intellectual capacity, normal behavior, pleasant, polite, not hostile or belligerent, spoke with good grammar and vocabulary, spontaneous and logical, not inhibited or vague, no pressured speech, and no paranoia.  The Veteran's Global Assessment of Functioning scores ranged from 35 to 55.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran's claims of entitlement to increased ratings for diabetes mellitus, type II, and PTSD arise from his disagreement with the initial evaluations assigned to these disabilities following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
With respect to the Veteran's claim of entitlement to an increased rating for diabetes mellitus, type II, the Veteran was afforded a VA examination in June 2004, December 2006, and December 2010.  Each of the VA examiners described the symptoms of the Veteran's diabetes mellitus, type II, in sufficient detail so that the Board was able to fully evaluate the claimed disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the examinations were adequate for rating purposes.

The Veteran was afforded a VA examination in December 2006 and December 2010 pursuant to his claim of entitlement to an increased rating for PTSD.  Further, the RO obtained an addendum from the VA examiner that conducted the December 2006 examination as to the functional effects of the Veteran's PTSD.  The Board finds that both of the examinations, including the addendum, were adequate for rating purposes.  The VA examiners provided detailed descriptions of the Veteran's symptoms, which enabled the Board to fully evaluate his PTSD.  Id.  

In March 2010, the Board remanded the above captioned claims for further development, to include affording the Veteran thorough and contemporaneous VA examinations.  Additionally, the Board directed the RO to request that the Veteran submit or identify relevant evidence not already associated with his claims file, specifically treatment records from H.E.B., Jr., M.D., and the Winston-Salem, Virginia, VA Outpatient Center.  In June 2010, the RO sent the Veteran a letter requesting that he submit or identify treatment records from Dr. H.E.B., Jr., and the Winston-Salem, Virginia, VA Outpatient Center.  The Veteran responded by submitted duplicates of previously submitted evidence.  The RO obtained the Veteran's treatment records from the Winston-Salem, Virginia, VA Outpatient Center.  Moreover, the Veteran was afforded adequate VA examinations in December 2010.  As such, the Board finds that the RO substantially complied with the Board's March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, a remand for curative action was not warranted with respect to these claims.

Prior to the Veteran's claims being remitted to the Board for further appellate review, the Veteran's claims were re-adjudicated in a December 2010 supplemental statement of the case.  Subsequent to this supplemental statement of the case, the Veteran submitted evidence and argument in support of his claims without a contemporaneous waiver of RO review.  In addition to copies of previously submitted evidence, the Veteran submitted the results of various imaging studies of his abdomen, chest, and pelvis.  The Board finds that this evidence is not pertinent to his claims decided herein and, thus, a remand for RO review was not required.  See 38 C.F.R. § 20.1304 (2010).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from July 1966 to June 1968.  In October 2003, the Veteran filed claims of entitlement to service connection for diabetes mellitus, type II, and for PTSD.  In July 2004, service connection was granted for diabetes, mellitus, type II, and 20 percent evaluation was assigned thereto, effective October 14, 2003.  In January 2007, service connection for PTSD was granted and a 30 percent rating was assigned thereto, effective October 14, 2003.  The Veteran perfected appeals to both rating decisions, seeking a higher initial rating for each disability.  In March 2010, the Board remanded the claims for further development.  The claims have been remitted to the Board for further appellate review.


I.  Schedular

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the entire history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The current appeal is based on the assignment of initial ratings for disabilities following initial awards of service connection for these disabilities.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claims and the initial rating decisions are most probative of the degree of disabilities existing when the initial ratings were assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disabilities increased or decreased following the assignment of the initial ratings, "staged" ratings may be assigned for separate periods of time.  Id.

A.  Diabetes Mellitus, Type II

Under Diagnostic Code 7913, a 20 percent rating is warranted when diabetes mellitus, type II, requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus, type II, requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Id.  Diabetes mellitus, type II, requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Id.  Diabetes mellitus, type II, requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  Id.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  Id. at Note (1).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

In June 2004, the Veteran underwent a VA examination to ascertain the presence, nature, and severity of diabetes mellitus, type II.  The Veteran's diabetes mellitus, type II, had its onset sometime in 1999.  The Veteran's relevant medical history did not include ketoacidosis or hypoglycemic reactions or cardiovascular complications or limitations.  He was instructed by his principle care provider to decrease his intake of carbohydrates, but there was no specific change in his weight.  Further, there were no restrictions of activities due to his diabetes mellitus, type II.  The Veteran reported "occasional" numbness in his feet.  At the time of this examination, the Veteran's diabetes mellitus, type II, was being treated with Metformin and glipizide.  The Veteran was also making "regular" visits to his diabetic care provider.  Upon physical examination, the Veteran's cardiovascular system was normal, with no evidence of peripheral vascular disease.  Microfilament testing for neurological symptoms of the Veteran's diabetes mellitus, type II, was "entirely normal."  The Veteran endorsed a five-year history of decreased erectile function and that he required the use of a Sildenafil (specifically Viagra) in order to have sexual intercourse.  The diagnosis was diabetes mellitus, type II, with impotency. 

Also in June 2004, the Veteran underwent a VA ophthalmology examination to determine, in relevant part, whether any present eye disorder was etiologically related to his diabetes mellitus, type II.  Ultimately, the diagnosis was suspected glaucoma, not related to diabetes mellitus, type II.  The examiner also rendered a diagnosis of diabetes mellitus, type II, "without ophthalmic signs."  The examiner then stated there was "no diabetic caused ocular disability."

According to a January 2005 private treatment report, the Veteran complained of increased thirst and urination, but reported no vision changes.  He denied chest pain and shortness of breath.  He also denied lower extremity numbness, tingling, and burning.  Use of insulin was discussed, but the Veteran was not interested in starting a regimen.  The Veteran then denied paroxysmal nocturnal dyspnea, orthopnea, and changes in exercise tolerance.  Upon physical examination, the Veteran's heart was regular in rate and rhythm, without murmur.  His abdomen was "benign," and there was no edema.  Further, there were no signs of peripheral neuropathy per proprioception.  The diagnosis was diabetes type II, "coming out of control."

In a form entitled, "Physician's Statement for Diabetes," dated in June 2005, the Veteran's private doctor indicated that the Veteran's diabetes mellitus, type II, required insulin, a restricted diet, and regulation of activities.  Although the form directed the doctor to provide an explanation as to the regulation of the Veteran's activities, the doctor failed to do so.  Instead, the doctor stated that the Veteran started insulin on January 27, 2005.

In December 2006, the Veteran underwent a VA examination to ascertain the severity of his diabetes mellitus, type II.  The Veteran reported that his diabetes mellitus, type II, was discovered approximately 10 years prior.  He denied ever being in ketoacidosis, but endorsed one "significant" hypoglycemic reaction that was alleviated by ingesting food.  He asserted that the ingestion of food similarly resolved hypoglycemic symptoms thereafter.  He denied any hospitalization for treatment of his diabetes mellitus, type II.  The Veteran stated that he was not placed on a "special diet," but that he knew what he should eat and that he watched his diet.  The Veteran denied any significant weight changes over the past several years, and denied any restriction of activities because of his diabetes mellitus, type II.  At the time of the examination, the Veteran's diabetes mellitus, type II, was being treated with Metformin, glipizide, and twice-per-day injections of insulin.  He also saw his diabetic care provider every six months.  With the exception of hypertension, the Veteran denied any cardiovascular symptoms.  He denied pedal edema and denied numbness or tingling in his feet.  The Veteran endorsed impotency for the past several years, for which he was taking Vardenafil.  He denied bladder or bowel dysfunction.  A cardiological examination was unremarkable.  The Veteran had palpable dorsalis pedis and posterior tibial pulses, and there was no evidence of pedal edema.  A neurological examination demonstrated intact, equal, and symmetrical knee and ankle jerks.  Further, the Veteran had normal, equal, and symmetrical perception of light touch using the diabetic monofilament over both lower extremities.  The diagnosis was diabetes mellitus, type II, with nephropathy and impotency.  The examiner then opined that the Veteran's hypertension was not caused by his diabetes mellitus, type II.

A contemporaneous VA ophthalmology examination resulted in a diagnosis of chronic open angle glaucoma, not related to diabetes mellitus, type II.  The examiner then stated there was no "diabetic-caused visual impairment or disability."

In a January 2007 addendum to the December 2006 VA examination, the examiner stated that the Veteran's nephropathy was "mild," and not a "significant" renal disease.  The examiner also opined that the Veteran's nephropathy "could certainly" be aggravated by his diabetes mellitus, type II, but that "it was not possible to state whether this [aggravation] was beyond the normal progression" of the disease without resorting to "unfounded speculation."

According to a February 2007 VA treatment record, the Veteran reported that his "sugars [had] been running pretty good," and denied problems with hypoglycemia.  After a physical examination, the assessment was diabetes mellitus, type II, under "excellent control."  The Veteran's prescription medication and insulin injections were continued.

During a May 2007 VA ophthalmology examination, the examiner noted that the Veteran's diabetes mellitus, type II, was first diagnosed nine years prior.  At the time of this examination, the Veteran's diabetes mellitus, type II, was being treated with both oral medication and insulin.  The examiner opined that no found eye disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

An August 2007 VA treatment report demonstrated that the Veteran appeared for his regular check-up.  At the time of the appointment, he had no complaints.  The assessment was diabetes mellitus, type II, under "good control, so far."  

At his regular check up in February 2008, the Veteran reported that he played golf for exercise.  The assessment was diabetes mellitus, type II, "well controlled" according to the most recent laboratory results and the Veteran.  Likewise, in August 2008, the Veteran's diabetes mellitus, type II, was characterized as "well controlled."

In another "Physician's Statement for Diabetes" form, dated in October 2008, a VA doctor indicated that the Veteran's diabetes mellitus, type II, required insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.

In November 2009, the Veteran testified at a Board hearing that he was taking Metformin and glipizide, and was receiving two insulin injections each day.  He also said that his diet was restricted, but was instructed to exercise "as much as [he] could."

In December 2010, the Veteran underwent a VA examination to ascertain the severity of his service-connected diabetes mellitus, type II.  The Veteran's medical history demonstrated that his diabetes mellitus, type II, was first diagnosed in 1999, and that he started insulin injections in 2005.  Since then, his diabetes mellitus, type II, had "improved."  The Veteran's medical history also demonstrated that he never experienced an episode of ketoacidosis or hypoglycemia that required hospitalization.  The Veteran's diet was restricted, but there was no significant weight change.  When asked if his activities were regulated due to his diabetes mellitus, type II, the Veteran responded in the negative.  As an example, the examiner defined regulation of activities as "avoiding strenuous activity to prevent hypoglycemic reactions."  The Veteran stated that he always had food with him in case his blood sugar level was low, and occasionally had to cease doing whatever activity he was engaged (such as golfing) in order to eat.  The Veteran's treatment included insulin and Metformin.  Other than unrelated hypertension and chronic obstructive pulmonary disease, he denied cardiovascular or vascular symptoms.  Specifically, he denied peripheral vascular disease and claudication.  He also denied bladder, kidney, and bowel problems, but endorsed leg swelling, worse in the evenings; numbness and tingling in his hands and feet; and impotency.  

After an extensive physical examination and a battery of testing, the diagnoses included diabetes mellitus, type II.  The examiner also found that the Veteran had microalbuminuria/proteinuria that was "at least as likely as not" related to his diabetes mellitus, type II.  In support of this conclusion, the examiner opined that the onset of this condition was contemporaneous to the onset of the Veteran's diabetes mellitus, type II.  Additionally, the examiner found no upper or lower extremity neurological disorder present.  Despite the Veteran's report of diminished sensation to light touch, objective findings did not suggest a neuropathy, including on monofilament testing.  The examiner noted that the Veteran's foot sensory examination was normal in August 2010 when he was seen by his principle care provider.  The examiner also found no upper extremity neuropathy with the exception of possible ulnar neuropathy.  The examiner opined that this was a condition caused by compression of the nerve at the elbow, not diabetes mellitus, type II.  The examiner also rendered a diagnosis of hyperlipidemia.  The examiner found no records regarding a pattern of lipid levels in relation to the Veteran's diabetes mellitus, type II, or a correlation between the Veteran's lipid levels and his A1C.  Further, there were no records that demonstrated the Veteran's lipids levels prior to the onset of his diabetes mellitus, type II.  As such, the examiner was unable to opine as to whether it was a complication of the Veteran's diabetes mellitus, type II, without resorting to mere speculation.

In December 2010, the Veteran also underwent a VA ophthalmology examination.  As a result of this examination, the diagnosis was bilateral glaucoma, steroid induced, but not caused by his diabetes mellitus, type II.  The examiner explained that this type of glaucoma was not the type cause by diabetes mellitus, type II, nor caused by any treatment for diabetes mellitus, type II.  The examiner further found no diabetic retinopathy or retinal pathology, bilaterally.

As discussed above, the Veteran's service-connected diabetes mellitus, type II, has been assigned a 20 percent rating throughout the pendency of this appeal.  In order for an increased rating to be granted, the evidence of record must demonstrate that his diabetes required insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board finds that the evidence of record amply demonstrated that the Veteran required insulin injections beginning in 2005, and that his diet was restricted throughout the pendency of this appeal.  As such, the salient issue here was whether the Veteran's activities were regulated.  

"Regulation of activities" is defined in Diagnostic Code 7913 as the avoidance of strenuous occupational and recreational activities.  Throughout the course of this appeal, the Veteran consistently denied a regulation of his activities.  Indeed, during the November 2009 Board hearing he testified that his doctor instructed him to engage in as much exercise as he was able.  The only evidence of record demonstrating that the Veteran's diabetes mellitus, type II, required the regulation of his activities was the June 2005 "Physician's Statement for Diabetes" form.  Therein, the Veteran's private doctor indicated that his diabetes mellitus, type II, required insulin injections, a restricted diet, and a regulation of his activities.  However, the form directed the doctor to provide a rationale as to why the Veteran's activities need to be regulated.  However, the doctor failed to provide such a rationale.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the requisite degree of certainty.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the Board assigns little probative value to the June 2005 form.  The other evidence of record, including the Veteran's own statements, that his service-connected diabetes mellitus, type II, does not require a regulation of his activities.  Thus, the Board finds a rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted for any definable period during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 126.

Pursuant to Note 1 under Diagnostic Code 7913, the Board must also assigned separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  The evidence of record demonstrated 2 complications of the Veteran's diabetes mellitus, type II: (1) erectile dysfunction; and (2) microalbuminuria/proteinuria or nephropathy.

For the Veteran's erectile dysfunction to be assigned a compensable evaluation, the evidence of record must demonstrate removal of half or more of his penis; removal of glans; or a penile deformity.  38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522 (2010).  Based on a longitudinal review of the Veteran's claims file, the Board finds that the Veteran's erectile dysfunction was not manifested by removal of half or more of his penis; removal of glans; or a penile deformity.  As such, the Veteran's erectile dysfunction is a noncompensable complication that is considered part of the already assigned 20 percent rating for his service-connected diabetes mellitus, type II.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  Moreover, special monthly compensation has been granted based on the loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).

According to 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2010), renal involvement in cases of diabetes mellitus, type II, are to be rated as renal dysfunction.  In order for a separate rating to be assigned for the Veteran's microalbuminuria/proteinuria or nephropathy, the evidence of record must demonstrate albumin constant or recurring with hyaline and granular casts or red blood cells, or; transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7107 (2010).  See 38 C.F.R. § 4.115b.  Clinical testing during the December 2006 VA examination demonstrated that there was albumin present in Veteran's urine.  In the January 2007 addendum to the December 2006 VA examination, the examiner characterized the Veteran's nephropathy as "mild."  Clinical testing during the December 2010 VA examination demonstrated an elevated level of albumin.  The evidence of record did not demonstrate, however, that there was either hyaline and granular casts or red blood cells with the albumin.  Further, the evidence of record did not demonstrate transient or slight edema.  Additionally, the Veteran's current hypertension was found on numerous occasions to have pre-existed the onset of his diabetes mellitus, type II, and was not aggravated thereby.  As such, the Board finds that the Veteran's microalbuminuria/proteinuria or nephropathy did not warrant a compensable rating.  Consequently, the Veteran's microalbuminuria/proteinuria or nephropathy is a noncompensable complication that is considered part of the already assigned 20 percent rating for his service-connected diabetes mellitus, type II.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

B.  PTSD

PTSD is rated at 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  Id.

In June 2004, the Veteran underwent a private psychiatric evaluation.  The Veteran's chief complaint was that he was "having a lot of trouble."  The Veteran provided details of his military experiences and the difficulties he faced upon transitioning into civilian life.  The Veteran stated that he drank "profusely" after his active service discharge and was in physical altercations.  He also stated that he experienced difficulty sleeping, nightmares, hypervigilance, flashbacks, and easy anger.  Further, the Veteran stated that he wanted to be alone most of the time and had poor interpersonal skills.  At the time of this examination he had been married five times, but had been married to his current spouse for five years.  The Veteran then discussed a workplace cervical spine injury that ultimately led to his retirement.  The Veteran complained that the cervical spine injury was very limiting in terms of what he was physically able to do, and that this was very frustrating for him.  As a result of being physically limited, the Veteran stated that he began to dwell on his military experiences.  He started experiencing a hyperstartle response, impaired concentration, a dislike of crowds, a desire to be emotionally distant, and depression.  At the time of this examination, the Veteran had ceased alcohol consumption, but smoked cigarettes, had no hobbies, and did not socialize.  The mental status examination found the Veteran was neat in appearance; with good grooming; initially hesitant about volunteering information; straightforward responses; intact orientation; an intellect in the normal range; good memory of recent events, no hallucinations; no delusional system; no thought disorder but "spotty" long-term memory; "markedly impaired" concentration; blunted affect; poor judgment; sad, depressed, bland mood; nightmares; and flashbacks.  The Veteran's depression symptomatology included depressed mood, anergia, anhedonia, constriction of interests, isolation, and sleep pattern disturbance.  The diagnosis was PTSD, with a GAF score of 35.

In December 2006, the Veteran underwent a VA psychiatric evaluation to ascertain the presence of PTSD and, if present, the severity and etiology thereof.  The Veteran described his military experiences and his inservice stressors.  He then complained of sleep difficulties, nightmares, anxiety, tension, hyperstartle response, hypervigilance, irritable, easy depression and frustration, a dislike of acute noise, a dislike of crowds, always on edge/never relaxed, intrusive memories, and dislike of discussions regarding war.  The Veteran denied drug or alcohol abuse, a history of legal problems, a family history of psychiatric problems, and other traumatic events.  He denied previous psychiatric treatment, to include prescription medication from his principle care provider.  The Veteran stated that he was not working at the time of this examination and that he had not worked since 2003.  He also stated that he lived with his spouse and had a daughter in college.  He stated he worked around the house, watched television, read, played golf, performed yard work, maintained a garden, occasionally went out to eat, and fished.  A mental status examination demonstrated that the Veteran was neatly groomed and dressed, behaved normally, pleasant, cooperative, polite, not hostile or belligerent, spoke with good grammar and vocabulary, his speech was spontaneous and logical, not inhibited or vague, no pressure speech, no flight of idea, no loose associations, no hallucinations, no delusions, no paranoia, no ideas of reference, not homicidal or suicidal, decreased self-confidence, nightmares, intrusive memories, hyperstartle response, hypervigilance, avoidance and isolative behaviors, withdrawn, depression and anxiety, no panic attacks, irritability, good impulse control, oriented times four, alert, a good fund of information, good judgment, poor insight, and average intelligence.  The diagnosis was PTSD, with a GAF score of 55.

In a June 2007 addendum to the December 2006 opinion, the examiner reiterated that the Veteran experienced "a lot" of sleep problems, nightmares, "a lot" of anxiety and tension, a hyperstartle response, irritability, easy depression and frustration, and anxiety around people and crowds.  The examiner then re-stated that the Veteran lived with his spouse, and that he stayed around their house, only occasionally leaving to go out to eat or fish.  The examiner found that the Veteran isolated himself from social interactions "to some degree."  The examiner concluded by opining that the main psychiatric effects of the Veteran's PTSD were being around people and maintaining concentration.

In June 2009, the Veteran submitted a statement in support of his claim.  Therein, he asserted that his PTSD symptoms had progressively worsened and that he was instructed to "not do anything," including yard work.

In November 2009, the Veteran testified at a Board hearing that he experienced dreams and nightmares once or twice each week, mood swings, irritability, intrusive thoughts, dislike of crowds, and that he was afraid of himself sometimes.  He also endorsed panic attacks three times each week, feelings of hopelessness, helplessness, and sadness.  He testified that he had been married and divorced five times, and that he felt as though his PTSD symptoms contributed each divorce.  Specifically, the Veteran asserted that he was difficult to get along with, was unable to handle pressure, and was irritable.  At the time of the hearing, the Veteran was married to his sixth spouse.  He claimed that he and his current spouse got along as "good as the average couple."  He testified that he had a daughter from a previous marriage and that he got along with her "fine."  He said that he trusted his current spouse to a "certain extent" and that he trusted his daughter.  Additionally, the Veteran testified that he fished as a hobby and belonged to a veterans' organization.  The Veteran testified about his post-service occupation as a railroad conductor.  He stated that he was able to get along with some of his co-workers and his supervisor.  While working, the Veteran stated that he would lose concentration and that his concentration difficulties worsened over time.  He also complained of difficulties with both short- and long-term memory.  A friend of the Veteran's, D.B., also testified at the hearing.  D.B. stated that he was a member of the same veterans' organization as the Veteran.  D.B. stated that the Veteran only appeared for approximately two meetings in the previous year because he could not stand to be around crowds.  Further, D.B. testified that the Veteran endorsed seeing "shadowy figures," not hallucinations, but "just stuff moving around."

In December 2010, the Veteran underwent a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The Veteran reported that he had not experienced a remission of symptoms since the December 2006 VA examination.  Moreover, the Veteran reported that his symptoms were "about the same," but endorsed an increased problem with anger and irritability.  He also stated he was sleeping better, indicating that he slept about six to seven hours each night, with only a few awakenings of no more than 15 minutes each.  He complained of continued difficulties with anxiety and depression; decreased energy; flashbacks; nightmares; and crying spells, but not as frequently as he used to.  The Veteran stated that he attempted suicide in the past, but had not attempted or strongly considered suicide in several years.  He endorsed "occasional" panic attacks.  The Veteran reported that he continued to live with his spouse of 11 years.  He also stated that he was able to perform activities of daily living, such as dressing, bathing, and feeding himself, without difficulty.  The Veteran said that he would go to the store, but only at times when there were fewer shoppers.  He also performed chores around the house, watched television, and played golf with a friend about twice each week.  He also socialized with his spouse once per week.  He remained guarded in public places and would leave if it became too crowded.  The examiner determined that the Veteran was doing "reasonably well," and did not appear to have more than "moderate impairment in social, occupational, recreational, and familial adjustment."  The mental status examination revealed that the Veteran appeared his stated age, or somewhat older; was alert, oriented, cooperative; had no thought disorder, no loosened association, no flight of ideas, no hallucinations or delusions, no obsessions, no compulsions, and no phobias.  He self-rated himself as moderately anxious and mildly to moderately depressed most of the time, with mild insomnia, anger and irritability issues, decreased energy, occasional panic attacks, and crying spells.  The Veteran denied homicidal or suicidal ideations, and substance abuse.  He had adequate, but superficial insight and judgment, and his intellect capacity was grossly intact.  He experienced nightmares, flashbacks, a hyperstartle response, hypervigilance, interpersonal guardedness, avoidance of trauma-related stimuli, decreased interest in hobbies and social activities, feelings of detachment and estrangement, and emotional numbing.  The diagnosis was PTSD with a GAF score of 55.  The examiner opined that the Veteran would not be expected to have more than mild occupational impairment, and was demonstrating mild to moderate social impairment.  The examiner further stated that the Veteran's current level of functioning was dependent upon his continued use of psychotropic medication.

Since the initial grant of service connection, the Veteran's GAF scores have ranged from 35 to 55, indicating major impairment in several areas improving to moderate symptoms.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Throughout the pendency of this appeal, the Veteran's PTSD was marked by anxiety, depression, insomnia, anger, irritability, decreased energy, occasional panic attacks, crying spells, nightmares, flashbacks, a hyperstartle response, hypervigilance, interpersonal guardedness, avoidance of trauma-related stimuli, decreased interest in hobbies and social activities, feelings of detachment and estrangement, emotional numbing, decreased self-confidence, intrusive memories, avoidance and isolative behaviors, impaired concentration, memory difficulties, blunted affect, and withdrawal.  Further, the Veteran's insight varied from being adequate to good to poor.  As such, based on all the evidence that bears on occupational and social impairment due to the Veteran's service-connection PTSD, including his GAF scores, the Board finds that a 50 percent evaluation is warranted throughout the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Fenderson, 12 Vet. App. 126.

The Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD at any point during the pendency of this appeal.  Id.  The evidence of record does not show suicidal or homicidal ideation; obsessional rituals that interfered with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic affecting the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Although the symptoms provided by the diagnostic codes are examples of the type and degree of the effects of the symptoms that would justify a 70 percent evaluation, the Board finds that the manifestations of the Veteran's service-connected PTSD did not cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The objective evidence of record demonstrates that the Veteran was neatly groomed and dressed, alert, oriented, cooperative, had no thought disorder, no loosened association, no flight of ideas, no hallucinations or delusions, no obsessions, no compulsions, no phobias, no homicidal or suicidal ideations, adequate to good judgment, grossly intact intellectual capacity, behaved normally, was pleasant, polite, not hostile or belligerent, spoke with good grammar and vocabulary, spontaneous and logical, not inhibited or vague, no pressured speech, and no paranoia.  Further, the Veteran worked full-time for decades before retiring in 2003 due to a cervical spine injury.  Moreover, the evidence also demonstrates that, although the Veteran had been divorced five times, he had been married to his current spouse for more than 11 years and that they got along like an "average couple."  The Veteran also reported having a "fine" relationship with his adult daughter.  Further, the Veteran participated in recreational activities such as golfing with a friend, going out to dinner, fishing, and being a member of a veterans' organization.  As such, the Board finds that a 70 percent evaluation is not for assignment, and accordingly, a 50 percent evaluation, but no more is warranted. 

II.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's service-connected diabetes mellitus, type II, is evaluated as an endocrine system disorder pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's diabetes mellitus, type II, required insulin injections and a restricted diet, but not a regulation of his activities, as well as complications of impotence and renal involvement.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent rating.  Ratings in excess of 20 percent are provided for certain manifestations of diabetes mellitus, type II, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board finds that the level of occupational and social impairment caused by the Veteran's PTSD is contemplated by the applicable criteria.

The Veteran's PTSD was manifested by anxiety depression, insomnia, anger, irritability, decreased energy, occasional panic attacks, crying spells, nightmares, flashbacks, a hyperstartle response, hypervigilance, interpersonal guardedness, avoidance of trauma-related stimuli, decreased interest in hobbies and social activities, feelings of detachment and estrangement, emotional numbing, decreased self-confidence, intrusive memories, avoidance and isolative behaviors, impaired concentration, memory difficulties, blunted affect, and withdrawal.  Further, the Veteran's insight varied from being adequate to good to poor.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences were congruent with the disability picture represented by a 50 percent rating assigned herein.  Ratings in excess of 50 percent are provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 50 percent rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against evaluations in excess of those assigned to the disabilities at issue throughout the pendency of the appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

An initial evaluation of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  .


REMAND

In March 2010, the Board remanded the Veteran's claim of entitlement to TDIU because it was inextricably intertwined with the other claims being remanded therein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board directed the 

RO to afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to obtain and retain employment consistent with his education and occupational experience.

In December 2010, the Veteran was afforded a VA examination to ascertain the severity of his service-connected diabetes mellitus, type II.  The Veteran was also afforded a VA examination to determined the severity of his service-connected PTSD in December 2010.  At the conclusion of each of these examinations, the examiner addressed the effects on the Veteran's employability.  The VA examiner conducting the diabetes mellitus, type II, examination, limited the analysis to the effects of the Veteran's diabetes mellitus, type II, on his employability.  Likewise, the VA examiner conducting the PTSD examination limited the analysis to the effects of the Veteran's PTSD on his employability.  The Veteran was not provided a VA examination to ascertain the effects of all of the Veteran's service-connected disabilities on his ability to obtain and retain employment consistent with his education and occupational experience.  Consequently, the Board finds that the RO did not substantially comply with the directives of the March 2010 remand with respect to the Veteran's TDIU claim and, thus, a remand is warranted for curative action.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination in order to ascertain the impact of his service-connected disabilities on his employability.  In this regard, the examiner should note that service connection is currently in effect for diabetes mellitus, type II, and PTSD.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner must opine as to whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to 

secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the 

Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


